DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to applicant’s amendment filed on 01/27/2021.
	Claims 1, 3, 5-18 are pending and examined.
	Claims 2 and 4 have been cancelled.

Response to Arguments
Applicant’s arguments filed on 01/27/2021 have been fully considered but they are moot in light of new grounds of rejection with new references applied.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a software acquisition unit, a software update unit in claims 9-10.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan et al. (US PGPUB 2012/0216183) hereinafter Mahajan, in view of Aichelen et al. (US PGPUB 2007/0294575) hereinafter Aichelen.

Per claim 1, Mahajan discloses “a control system comprising a plurality of onboard devices, wherein any one of the on-board devices is a specific on-board device and the specific on-board device includes: a processor configured to operate as” (Figs. 2 and 3; paragraphs [0017][0020]; a system of a plurality of display devices (on board devices) with processor and memory, the display a software acquisition unit configured to acquire, when any one of on-board devices other than the specific on-board device fails, software of a version at a time of failure, and retain the software” (paragraphs [0020][0041][0068]; the plurality of display devices all share a same version of firmware, and one of the display device may fail and is replaced or restored with a newer version of the firmware; (i.e. one of the peer display devices retains the firmware version of the failed display device at the time of failure)); “a software update unit configured to, after the failed on-board device is replaced or repaired, update the software of the replaced or repaired on-board devices with the software of the version at the time of failure of the failed on-board device” (paragraphs [0020][0041][0068]; after the failed display device is repaired or restored, it is updated with a newer version of firmware, which may be incompatible, then a current version of the firmware is retrieved from a firmware storage, and the restored display device is updated with the current version of firmware (the version at the time of failure)).
Mahajan discloses a method of firmware update in a display control system, but does not explicitly teach the display control system is a vehicle control system. However, a person skilled in the art would recognize it is common that a vehicle control system comprises a display system (official notice), therefore, it would have been obvious the Mahajan’s display system can be incorporated in a vehicle control system, in order to display information to a user.
Mahajan does not explicitly teach “a software acquisition unit configured to acquire, when any one of on-board devices other than the specific on-board device fails, software of a version at a time of failure of the failed on-board device from an external server, and retain the software”. However, Aichelen suggests “a software acquisition unit configured to acquire, when any one of on-board devices other than the specific on-board device fails, software of a version at a time of failure of the failed on-board device from an external server, and retain the software” (paragraph [0002]; claims 13, 15, 16; a system with a management module and plurality of servers connected through a network; a 

Claim 8 is rejected under similar rationales as claim 1.
Claim 9 is rejected under similar rationales as claim 1 (Mahajan, paragraph [00036] discloses display devices are connected through an over the air wireless network).
Claim 10 is rejected under similar rationales as claim 1.

Claim Objections
Claims 3, 5-7 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667.  The examiner can normally be reached on 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG PAN/Primary Examiner, Art Unit 2193